Citation Nr: 1749852	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-19 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a separate, compensable disability rating for bilateral cataracts associated with diabetes mellitus type II (diabetes).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to October 1972 and from September 1990 to October 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  This rating decision granted service connection an assigned an initial rating of 30 percent, effective April 7, 2009.

The Veteran requested a Board hearing in his Form 9 substantive appeal.  The Veteran was scheduled for a hearing in September 2012, which was rescheduled to May 2013 pursuant to the Veteran's request.  However, he did not appear for the hearing in May 2013, and the hearing request was effectively withdrawn.

This case was previously before the Board in June 2016, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of entitlement to a separate, compensable rating for bilateral cataracts is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the competent and probative evidence reflects that the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily.



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  No further notice is required regarding the downstream issue of a higher initial rating for PTSD, as it stems from the grant of service connection, and no prejudice has been alleged.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

The Veteran's military personnel and treatment records, as well as all available, identified medical records, have been associated with the virtual file and considered.  The Veteran was afforded relevant VA examinations in December 2009 and September 2016.  The Board notes that the Veteran's representative argued in the September 2017 post-remand brief that the evidence derived from the further development supports the veteran's contention that his claimed conditions have progressively worsened since his last evaluations, especially in terms of forgetfulness, along with intrusive thoughts relating to his Vietnam experiences, thereby constructively buttressing claimant's earlier entitlement contentions for an increased evaluation.  The Board acknowledges and considers this contention.  However, the Board finds that this statement is vague and does not point to specific instances of increased disability.  The Board has reviewed all pertinent medical and lay evidence of record and finds it sufficient to presently evaluate the Veteran's PTSD disability picture with consideration of staged ratings, as appropriate.

In light of the foregoing, the Board will proceed to the merits of the appeal.  

II.  Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 
21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

The Veteran contends he is entitled to an initial rating in excess of 30 percent for PTSD, evaluated under Diagnostic Code 9411.  

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and (5th ed. 2013) (DSM-5).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The Court has observed that the listed symptoms are examples of the type and degree of the manifestations of a mental disability required for a given disability rating, and that the presence of "all, most, or even some of the enumerated symptoms" is not required to support a disability rating.  Mauerhan, 
16 Vet. App. at 442.  Accordingly, it is not sufficient for the Board to simply match the symptoms listed in the rating criteria against those exhibited by a veteran.  Rather, "VA must engage in a holistic analysis" of the severity, frequency, and duration of the signs and symptoms of the veteran's mental disorder, determine the level of occupational and social impairment caused by those signs and symptoms, and assign an evaluation that most nearly approximates that level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

Under the General Rating Formula, the criteria for a 30 percent rating are as follows:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

The criteria for a 50 percent rating are as follows:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

The criteria for a 70 percent rating are as follows:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.  

The criteria for a 100 percent rating are as follows:  Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, own name.  Id. 

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial disability rating in excess of 
30 percent for PTSD is not warranted.  

In July 2009, VA received a letter from a counselor, indicating that due to the Veteran's PTSD, he isolates himself and avoids social contact, cannot be in a crowd, has few acquaintances and no friends, experiences flashbacks, is constantly alert, and has frequent nightmares which disturb his sleep.  07/06/2009 VBMS, Medical-Government.  

In July 2009, VA received a statement from the Veteran's friend, in which she states that he goes "missing in action" for months at a time, becomes depressed for no apparent reason, and refuses to socialize.  07/13/2009 VBMS, Buddy Statement.  

In December 2009, the Veteran was afforded a VA examination, at which time he reported experiencing nightmares and severe sleep disturbance.  The examiner noted the Veteran's report that he has a positive relationship with both of his children.  The examiner conducted a mental status examination and made the following findings:  limited social relationships; good personal hygiene; denies suicide attempts, suicidal and homicidal ideation, delusions and hallucinations, or obsessive and ritualistic behavior; oriented to time, place, person, situation, and purpose; speech was relevant, logical, and of adequate prosody, rate, and volume; and speech evidenced positive executive skills, positive cognitive ability, and clear sensorium.  The Veteran complained of long-term memory loss and endorsed experiencing panic attacks.  Based on the foregoing, the examiner assigned a Global Assessment of Functioning (GAF) score of 60.  12/30/2009 VBMS, VA Exam, pp. 2-6.  A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  See DSM-IV (emphasis added).  

The Veteran underwent a mental health assessment in July 2010.  At that time, the Veteran reported difficulty sleeping and some problems with anger and irritability, but that he has a good relationship with his children.  The Veteran denied problems with concentration.  The mental health professional noted mild depressive symptoms, as well as the following based on a mental status examination:  appropriate dress, grooming, and hygiene; calm demeanor; no psychomotor agitation; speech of normal rate, tone, and volume; depressed mood; affect congruent with mood; suicidal ideation but no plans; no homicidal ideation; no hallucinations or delusions; thought processes intact; memory and orientation intact; and good judgment and insight.  Based on the foregoing, the mental health professional assigned a GAF score of 60.  05/16/2011 VBMS, CAPRI, pp. 86-89.  

The Veteran was seen 12 times for mental health treatment between July 2010 and November 2010.  On all of those occasions, mental status examinations revealed the following:  alert; good eye contact; no psychomotor agitation; speech of normal rate, tone, and volume; good grooming and hygiene; memory and orientation intact; mood stable and appropriate; affect congruent with mood; thought processes are linear, logical, and goal directed; no evidence of perceptual disturbances; no suicidal or homicidal ideation.  A September 2010 treatment note also found the Veteran's mood to be depressed.  A November 2010 treatment note reflects the Veteran's report of no irritability or angry outbursts and no trouble concentrating.  See 05/16/2011 VBMS, CAPRI, pp. 11-81.  

In his Form 9 substantive appeal received by VA in July 2011, the Veteran reported experiencing almost daily panic attacks, problems controlling anger, impairment of short-term and long-term memory, irritability, constant depressed mood, and difficulty maintaining effective work and social relationships.  07/11/2011 VBMS, VA 9.  The Veteran added that he did not have any friends and did not trust people.  In July 2015, VA received a statement from the Veteran reiterating the same or similar symptoms.  07/14/2015 VBMS, Correspondence. 

In October 2012, the Veteran reported experiencing nightmares, irritability, intrusive thoughts, isolation, avoidance of people, exaggerated startle response, and panic attacks at night.  A mental status examination revealed the following:  good hygiene, grooming, and appearance; cooperative behavior; engaged with good eye contact; psychomotor activity within normal limits; speech at a normal rate, volume, and fluency; "okay" mood; full range affect with appropriate use of humor; thought content normal (no suicidal or homicidal ideation); no hallucinations or delusions; thought processes were linear and logical; memory and orientation intact; and good judgment and insight.  Based on the foregoing, the mental health professional assigned a GAF score of 60.  06/29/2015 VBMS, pp. 67, 70.  

The Veteran was afforded a VA examination in September 2016.  At that time, the Veteran continued to be self-employed as a private investigator, working about two hours per day, but no longer meeting with clients or engaging in field work.  The Veteran reported difficulty in concentration and focus, and that it takes longer to perform tasks due to forgetfulness and distractibility.  The Veteran reported avoiding public places, experiencing intrusive thoughts, sleep disturbances, and often feelings of sadness.  The examiner noted the presence of the following symptoms:  depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Based on a mental status examination, the examiner made the following findings:  neatly groomed with good eye contact; thought content appropriate; thought processes linear and goal directed; good insight; fair judgment; depressed mood; constricted affect; no suicidal or homicidal ideation; no hallucinations or delusions; and memory, attention, and concentration intact.  The examiner concluded that the Veteran's PTSD-related symptoms are moderate but have increased since 2009, and opined that they result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  09/09/2016 VBMS, C&P Exam.  

The Board finds the December 2009 and September 2016 VA examinations, as well as the July 2010 and October 2012 mental health assessments and various mental status examinations, to be competent, credible, and highly probative, as they are supported by in-person examinations, medical expertise, review of the relevant medical records, and sufficient rationales.  Accordingly, the Board finds that the weight of the competent and probative medical and lay evidence is against finding that the Veteran's mental health symptoms result in occupational and social impairment with reduced reliability and productivity.  

The Board engaged in a holistic analysis of the severity, frequency, and duration of the signs and symptoms of the Veteran's PTSD, but finds that his mental health symptoms do not more nearly approximate a 50 percent rating at any time during the appeal period.  In fact, the Veteran's symptoms of depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss are specifically contemplated under the rating criteria for a 30 percent evaluation. 

Regarding employment, the 2016 VA examination noted that the Veteran was self-employed and working in a limited capacity.  However, the Board finds that such demonstrated the Veteran's ability to function only at a reduced level.  The Board notes that the Veteran's specific occupation would require skills such as logical thinking, understanding complex process, and employing good judgment.  

Regarding social impairment, the Veteran's 30 percent rating accounts for his lack of friends and hobbies.  The Board notes that the evidence showing that the Veteran did have positive relationships with his children and attended church regularly weighs against a higher rating. 

In finding that the weight of the competent evidence does not support reduced occupational and social impairment, the Board has also considered as a factor that the evidence does not demonstrate such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of long-term memory; impaired judgment; or impaired abstract thinking.  

All possible applicable diagnostic codes have been considered, but the Veteran could not receive a higher disability rating for PTSD.  See 38 C.F.R. § 4.130.  Indeed, when a disorder is listed in the schedule, liked the Veteran's service-connected PTSD, rating by analogy is not appropriate.  Copeland v. McDonald, 
27 Vet. App. 333, 336-37 (2015).  


ORDER

An initial rating in excess of 30 percent for PTSD is denied.  


REMAND

The Veteran requested a separate compensable rating for bilateral diabetic cataracts based on complaints of blurry vision and his eyes aching.  Additionally, over the course of the appeal, the Veteran has reported experiencing an involuntary twitch in his right eye, as well as sharp pain.  The January 2017 VA examination did not specifically address whether the foregoing symptoms are related to his diabetic cataracts.  In this regard, the examiner commented generally that the entire eye conditions listed above is commonly seen in patients over the age of 60.  Accordingly, to better assess whether separate rating are warranted for the aforementioned eye symptoms, the AOJ should obtain an addendum medical opinion.  

Additionally, the Veteran reported plans to return for VA treatment for his right eye.  No VA treatment records after July 2016 have been associated with the virtual file.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual file any outstanding VA treatment records, specifically for the period of July 2016 to present, including any treatment related to the eyes in January or February 2017.  

2.  After associating updated VA treatment records, request an addendum opinion from the examiner who performed the January 2017 eye examination, or another appropriate clinician, as to whether the reported ocular symptoms are related to the Veteran's service-connected bilateral diabetic cataracts.  An in-person examination is not required unless deemed necessary by the clinician.  The clinician should review the virtual file, including a copy of this Remand.  The clinician should address the following:  

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's reported symptoms of blurry vision, eye pain, and/or eye twitching are attributable to his service-connected bilateral diabetic cataracts.  The clinician should provide an opinion for each symptom.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

3.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


